                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

BERWIN B. FREEMAN, SR.,                            )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )        NO. 3:18-cv-0397
                                                   )
CORECIVIC, INC. et al.,                            )        JUDGE CAMPBELL
                                                   )        MAGISTRATE JUDGE HOLMES
     Defendants.                                   )

                                              ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

24), which was filed on December 20, 2018. Through the Report and Recommendation, the

Magistrate Judge recommends Defendants’ Motion for Summary Judgment (Doc. No. 18) be

granted and that Plaintiff’s federal claims be dismissed with prejudice, and his state law claims be

dismissed without prejudice. Although the Report advised the parties that any objections must be

filed within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, Defendants’ Motion for Summary Judgment (Doc. No. 18)

is GRANTED. Plaintiff’s federal claims are DISMISSED, with prejudice, and his state law claims

are DISMISSED, without prejudice.

         This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

         It is so ORDERED.

                                                       ________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE
          
